PEE CTJEIAM.
Defendant was convicted of threatening the commission of a felony, OES 161.330, and placed on probation.
Later, after hearing, the probation was revoked. The evidence was that in addition to failing to meet certain conditions of probation, the defendant had committed an assault and battery.
On appeal defendant contends that in the revocation proceeding the trial court should not have received testimony regarding, the alleged assault and battery because he had not yet been tried for that crime. This court held in State v. Spicer, 3 Or App 80, 81, 471 P2d 865 (1970):
“ * * It is not necessary to revocation that the person on probation be convicted of a new crime, but only that the trial judge be satisfied that the purposes of probation are not being served, or that the terms thereof have been violated * * Barker v. Ireland, 238 Or 1, 4, 392 P2d 769 (1964).”
Affirmed.